DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 04/10/2022 of:
DISPLAY PANEL HAVING INORGANIC ENCAPSULATION LAYER INCLUDING GROOVES AND FLEXIBLE UNIT DISPOSED THEREIN.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 04/10/2022, which rectified the deficiencies identified in the non-final Office action mailed 02/16/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7:
In Line 3, the limitations of “the inorganic layer” not only lacks antecedent basis, but it also creates confusion because it is unclear whether this correspond to the “first inorganic layer” or the “second inorganic layer” of parent Claim 1, or if this limitation instead refers to a different layer inorganic layer altogether.
Based on the instant application, for examination purposes “the inorganic layer” of Claim 7 will be interpreted as one of the “first inorganic layer” or the “second inorganic layer” of parent Claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
In Line 8: Before “flexible unit”, delete “the”.  Insert ---a--- because the claimed “flexible unit” lacks antecedent basis.
In Line 8: Before “first groove”, insert ---at least one--- to be consistent with the antecedent recited in Line 7 of the instant Claim 1.
In Line 9: Before “second groove”, insert ---at least one--- to be consistent with the antecedent recited in Line 8 of the instant Claim 1.
In Line 10:
Before “first groove”, insert ---at least one--- to be consistent with the antecedent recited in Line 7 of the instant Claim 1.
Before “second groove”, insert ---at least one--- to be consistent with the antecedent recited in Line 8 of the instant Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Regarding Claim 1 (as best understood), Xu teaches a display panel (Figs. 1-9; e.g. see Figs. 8-9 annotated below for convenience), comprising:
a base (10; see ¶ [0035-43, 47-59 & 63]); and
an encapsulation layer (e.g. comprising bottommost inorganic layer 13 contacting light emitting layer 12, bottommost organic layer 14 contacting bottommost inorganic layer 13, and uppermost inorganic layer 13 contacting bottommost organic layer 14; see again Figs. 8-9 & ¶ [0035-46]) on the base (10), comprising a first inorganic layer (bottom 13) on the base (10), a first organic layer (bottom 14) on the first inorganic layer (bottom 13), and a second inorganic layer (upper 13) on the first organic layer (bottom 14);
wherein the first inorganic layer (bottom 13) comprises at least one first groove (131 located in middle region of bottom inorganic layer 13; see again Figs. 8-9 annotated below & ¶ [0041]),
the second inorganic layer (upper 13) comprises at least one second groove (131 located in edge region of upper inorganic layer 13; see again Figs. 8-9 annotated below & ¶ [0041]), and
a flexible unit (e.g. protrusions 141 of bottom 14 and upper 14, extending into respective grooves 131 of bottom 13 and upper 13; see ¶ [0042 & 49-51]) is disposed in the first groove (131 in bottom 13) and the second groove (131 in upper 13).


    PNG
    media_image1.png
    1170
    1855
    media_image1.png
    Greyscale


Although Xu may not explicitly teach that an area of the first groove (131 located in middle region of bottom 13; see again Figs. 8-9 annotated above) is larger than an area of the second groove (131 located in edge region of upper 13; see again Figs. 8-9 annotated above), Xu does teach in ¶ [0041] that “[w]hen the depths of the first recesses 131 of the first inorganic layer 13 corresponding to the middle region of the display panel 100 is larger and the depths of the first recesses 131 in the edge region around the middle region is smaller, such a depth distribution pattern of the first recesses 131 could better offset the stress generated at the joint faces of the first inorganic layer 13 and the organic layer 14 when the display panel 100 is bent, so as to better avoid the peeling of the encapsulation thin film and improve the dynamic bending resistance capability of the display panel 10 [Emphasis Examiner’s].”
Accordingly, the examiner submits that one skilled in the art would instantly recognize that, all other parameters being constant, middle grooves 131 having larger depths would also reasonably exhibit larger areas (at least larger concave surface areas) relative to edge grooves 131 having smaller depths (and correspondingly smaller concave surface areas).  
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the at least one first groove (131 of bottom 13; i.e. a deeper groove in the “middle region”) having a larger area than the second groove (131 of upper 13; i.e. a shallower groove in an “edge region”), because Xu demonstrates that this depth (and correspondingly also area) distribution pattern of first and second grooves predictably and beneficially alleviates stress applied to the display device (see Xu ¶ [0041 & 55]). 
Furthermore, the claimed area proportions of the first and second grooves would have been obvious because Xu demonstrates that this area distribution pattern of first and second grooves is an art-recognized equivalent used for the same purpose of enhancing flexibility of an OLED display device (see MPEP § 2144.06).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective areas of the first and second grooves as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).
Therefore, the modification of the relative proportions of the device features of Xu is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 4, Xu teaches the display panel as claimed in claim 3, wherein a concave surface of the first groove (131 of bottom 13; i.e. a deeper groove in the “middle region”) is a flat surface or a curved surface (A2; see Figs. 3, 5, 8-9 & ¶ [0039]), and a concave surface of the second groove (131 of upper 13; i.e. a shallower groove in an “edge region”) is a flat surface or a curved surface (see again A2; see Figs. 3, 5, 8-9 & ¶ [0039]).

Regarding Claim 5, Xu teaches the display panel as claimed in claim 3.
Xu may not explicitly teach that a maximum depth of the first groove (131 of bottom 13; i.e. a deeper groove in the “middle region”) is greater than a maximum depth of the second groove (131 of upper 13; i.e. a shallower groove in an “edge region”).
However, Xu does teach that the respective pluralities of first grooves (131 of bottom 13; i.e. a deeper groove in the “middle region”) and second grooves (131 of upper 13; i.e. a shallower groove in an “edge region”) may have depth distribution patterns such that the depths of the first grooves (131 of bottom 13; i.e. a deeper groove in the “middle region”) corresponding to the middle region of the display panel 100 are larger than the depths of the second grooves (131 of upper 13; i.e. a shallower groove in an “edge region”; see again ¶ [0041 & 55]).
Xu further teaches that these depth distribution patterns better offset the stress generated at the joint faces of the encapsulation layers when the display panel is bent, and as a result, avoid the peeling of the encapsulation thin film to improve the dynamic bending resistance capability of the display panel (see again ¶ [0041 & 55]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a maximum depth of the first groove (131 of bottom 13; i.e. a deeper groove in the “middle region”) to be greater than a maximum depth of the second groove (131 of upper 13; i.e. a shallower groove in an “edge region”), because Xu demonstrates that this depth distribution pattern of first and second grooves predictably and beneficially alleviates stress applied to the display device (see Xu ¶ [0041 & 55]). 
Furthermore, the claimed depth proportions of the first and second grooves would have been obvious because Xu demonstrates that this depth distribution pattern of first and second grooves is an art-recognized equivalent used for the same purpose of enhancing flexibility of an OLED display device (see MPEP § 2144.06).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective depths of the first and second groove as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).
Therefore, the modification of the relative proportions of the device features of Xu is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 7, Xu teaches the display panel as claimed in claim 1, wherein the display panel comprises a curved area (e.g. “bent” area [not shown]; see ¶ [0040]);
wherein the flexible unit (141) is disposed on the inorganic layer (13) corresponding to the curved area;
wherein the curved area comprises a first curved section (e.g. “edge region” [not shown]; see ¶ [0040]), a second curved section (e.g. “middle region” [not shown]; see ¶ [0040]), and a third curved section (e.g. “edge region” opposite the claimed “first curved region” [not shown]; see ¶ [0040]), and the second curved section is disposed between the first curved section and the third curved section (e.g. see ¶ [0040] teaching “[w]hen the distribution density of the first recesses 131 of the first inorganic layer 13 corresponding to a middle region of the display panel 100 is larger, and the distribution density of the first recesses 131 in an edge region around the middle region is smaller, such a density distribution pattern of the first recesses 131 could better offset the stress generated at the joint faces of the first inorganic layer 13 and the organic layer 14 when the display panel 100 is bent”); and
wherein the flexible unit (141) has different density distributions in the first curved section, the second curved section, and the third curved section (see again ¶ [0040] reproduced above).


Claims 8 & 12 is/are rejected under 35 U.S.C. 103 as obvious over Xu in view of U.S. Pre-Grant Pub. 2018/0090698 to Jeong et al. (from hereinafter Jeong; prior art of record).
Regarding Claim 8, Xu teaches the display panel as claimed in claim 7, wherein a radius of curvature of the second curved section (e.g. “middle region” [not shown]; see ¶ [0040]) is less than a radius of curvature of the first curved section (e.g. “edge region”), and the radius of curvature of the second curved section is less than a radius of curvature of the third curved section (e.g. other “edge region” opposite the claimed “first curved section”; furthermore, because the instant invention relates to a flexible display device which may be adjusted by the user to have any number of curved configurations [similar to applicant’s Fig. 3], the examiner emphasizes that the claimed arrangement of “curved sections” is not an inherent structural feature, but merely one possible configuration into which one may bend the flexible substrate; consequently, because the flexible display device of Xu [see again ¶ 0041-42 & 51-55] teaches a distribution of grooves that is substantially identical to that of applicant’s disclosure, the examiner submits that one skilled in the art would reasonably conclude that the instantly claimed configuration respective radii of curvature is either anticipated by or obvious of Xu [see MPEP § 2112]); and
a density of the flexible unit (141) in the second curved section is greater than a density of the flexible unit (141) in the first curved section, and the density of the flexible unit (141) in the second curved section is greater than a density of the flexible unit (141) in the third curved section (see again ¶ [0040-41 & 50-52] which detail how this configuration predictably improves flexibility while protecting against delamination).
Nevertheless, even assuming merely arguendo that Xu may not explicitly teach the claimed configuration of first through third curved sections exhibiting the respective radii of curvature, this limitation is also rendered unpatentable in view of secondary prior art reference Jeong as detailed below.
Specifically, Jeong does teach a similar display device (e.g. Figs. 14-15; see ¶ [0123-127]) comprising different curved sections (e.g. BA1/BA2) exhibiting different respective radii of curvature (e.g. R1/R2).
Jeong further teaches that this configuration of different curved sections is implemented for the express benefit of improving flexibility of the display substrate (see ¶ [0125]).
Therefore, before the instant application was filed it would also have been obvious to one of ordinary skill in the art to modify the display device of Xu having first through third curved sections exhibiting the respective radii of curvature as claimed, because Jeong demonstrates that this configuration predictably and beneficially improves display flexibility (see again Jeong ¶ [0125]). 
Finally, the claimed configuration of curved sections would have been obvious because Jeong demonstrates that this feature is an art-recognized equivalent structure used for the same purpose of enhancing display flexibility (see MPEP § 2144.06).

Regarding Claim 12, Xu and Jeong teach the display panel as claimed in claim 1, wherein the material of the flexible unit (Xu 141) comprises one of photocurable adhesive or polyimide (see Jeong ¶ [0077]).
Furthermore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to utilize polyimide as the flexible unit (141) of Xu, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill, and Jeong demonstrates that polyimide is an art-recognized material used to manufacture flexible display devices.  (See MPEP § 2144.07)

Response to Arguments
Applicant’s arguments filed 04/10/2022 with respect to Claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s instant claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892